UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 02-4834
ARTHUR LEE CARTER, JR., a/k/a
Khallid Muhammad,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
               Rebecca Beach Smith, District Judge.
                            (CR-02-83)

                      Submitted: March 26, 2003

                       Decided: April 14, 2003

 Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by published per curiam opinion.


                             COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Larry W. Shelton,
Supervisory Assistant Federal Public Defender, Norfolk, Virginia, for
Appellee. Paul J. McNulty, United States Attorney, Laura P. Tayman,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.
2                      UNITED STATES v. CARTER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Arthur Lee Carter, Jr. appeals from his conviction and the 105-
month sentence imposed by the district court following his guilty plea
to possession with intent to distribute heroin, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(C) (2000). Finding no reversible error, we affirm.

   On appeal, Carter contends his guilty plea was not knowing and
voluntary. Because Carter did not move to withdraw his guilty plea
in the district court, review is for plain error. See United States v.
Martinez, 277 F.3d 517, 527 (4th Cir.), cert. denied, __ U.S. __, 123
S. Ct. 200 (2002). A thorough review of the record reveals no plain
error, and we find Carter’s plea was knowing and voluntary.

   Carter also challenges the district court’s application of the Sen-
tencing Guidelines. Because we conclude Carter knowingly and vol-
untarily waived his right to appeal his sentence, his challenge to the
district court’s application of the Sentencing Guidelines is waived.
United States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).

  Accordingly, we affirm Carter’s conviction and sentence.* We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED

    *We deny the Government’s motion to dismiss the appeal.